IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA


                                January 2016 Term                       FILED
                                 _______________
                                                                    January 26, 2016
                                                                        released at 3:00 p.m.
                                   No. 15-0013                        RORY L. PERRY II, CLERK
                                                                    SUPREME COURT OF APPEALS
                                 _______________                         OF WEST VIRGINIA


                         JOHN DOE, an unknown driver,

                                 Petitioner


                                         v.

                                   HASIL PAK,

                                   Respondent


      ____________________________________________________________

               Appeal from the Circuit Court of Monongalia County

                     The Honorable Phillip D. Gaujot, Judge

                            Civil Action No. 11-C-621


                         REVERSED AND REMANDED


      ____________________________________________________________

                           Submitted: January 20, 2016

                             Filed: January 26, 2016


Tiffany R. Durst, Esq.                        John R. Angotti, Esq.
Nathaniel D. Griffith, Esq.                   David J. Straface, Esq
Pullin, Fowler, Flanagan, Brown & Poe,        Angotti & Straface
PLLC                                          Morgantown, West Virginia
Morgantown, West Virginia                     Counsel for the Respondent
Counsel for the Petitioner


CHIEF JUSTICE KETCHUM delivered the Opinion of the Court.

JUSTICE DAVIS concurs in part, and dissents in part, and reserves the right to file
a separate opinion.
                            SYLLABUS BY THE COURT


             1.     “It is generally recognized that there can be only one recovery of

damages for one wrong or injury. Double recovery of damages is not permitted; the law

does not permit double satisfaction for a single injury.” Syl. Pt. 7, in part, Harless v.

First Nat’l Bank, 169 W.Va. 673, 289 S.E.2d 692 (1982).

             2.     When an insurer makes an advance payment to a tort-claimant upon

condition that the advance payment will be credited against a future judgment or

determination of damages, the damages recovered by the claimant on a subsequent

judgment shall be reduced by the amount of the advance payment.




                                            i
Chief Justice Ketchum:


              The respondent, Ms. Hasil Pak, was injured in a car wreck caused by an

unknown, hit-and-run driver.      Ms. Pak filed an uninsured motorist suit against the

unknown driver, “John Doe,” seeking damages for her injuries. Her uninsured motorists’

insurance carrier was the petitioner, State Farm, who defended the lawsuit.1

              Before trial, State Farm advanced Ms. Pak $30,628.15, on her damages.

After a jury returned a verdict for Ms. Pak, the Circuit Court of Monongalia County

entered a judgment order on December 4, 2014, refusing State Farm any credit against

the final judgment for the advance payment.

              State Farm now appeals the circuit court’s order asserting that the court

erred in refusing to credit the advance payment against the final judgment. State Farm

also alleges that the circuit court erred in calculating prejudgment interest.

              Upon review, we agree that the circuit court erred when it refused to credit

State Farm’s advance payment against the final judgment. The circuit court also erred in

calculating prejudgment interest.     We reverse the circuit court’s December 4, 2014,

judgment order and remand this case for proceedings consistent with this opinion.



              1
                West Virginia Code § 33-6-31(c) [2015] provides that: “[a] motor vehicle
shall be deemed to be uninsured if the owner or operator thereof be unknown[.]”
Accordingly, an action for damages “may be instituted against the unknown defendant as
‘John Doe[.]’” W.VA. CODE § 33-6-31(e)(3) [2015]. The action is served on the
plaintiff’s uninsured motorists’ insurance carrier “as though such insurance company
were a party defendant. The insurance company has the right to file pleadings and take
other action allowable by law in the name of John Doe.” Id.

                                              1

                                      I.

                     FACTUAL AND PROCEDURAL BACKGROUND



                 On November 23, 2009, Ms. Pak was involved in a car wreck when an

unknown, hit-and-run driver allegedly crossed into her lane while traveling in the

opposite direction and hit her car. Ms. Pak was physically injured, and she claims her

injuries kept her from, inter alia, performing her housework. An expert testified as to the

value of the housework that she was unable to perform. However, she did not claim she

paid, or incurred an obligation to pay, for help with her housework.

                 Ms. Pak had a motor vehicle insurance policy from State Farm. Pursuant to

the medical payments coverage of this policy, State Farm paid $25,000.00 for Ms. Pak’s

medical bills.

                 Additionally, Ms. Pak had coverage for uninsured motorists with a limit of

$100,000.00 for personal injuries. Pursuant to the uninsured motorists’ coverage, State

Farm offered to settle Ms. Pak’s case for $30,628.15. Ms. Pak refused the offer.

                 Ms. Pak filed a complaint against the unknown (and therefore uninsured)

“John Doe” in the circuit court and served State Farm with the complaint to recover

damages from her uninsured motorists’ coverage. Prior to trial, State Farm offered to pay

Ms. Pak $30,628.15 as an advance payment toward any subsequent judgment.2 Pursuant

to this offer, State Farm sent the following letter to Ms. Pak’s counsel on June 29, 2012:


                 2
                “The term ‘advance payment’ refers to the ‘laudable practice’ of
expediting relief to an injured party by making payment prior to, and in anticipation of, a
future settlement or judgment.” 47 AM. JUR. 2d Judgments § 822 (2015) (footnote
omitted).

                                              2

                     Your client’s current demand is $100,000.00; which is
             the policy limit. At this time, it appears we have reached an
             impasse. I am enclosing our payment for the amount of the
             initial offer since our last evaluation. The initial offer was
             $30,628.15. . . .

                   This payment will also be credited against any final
             determination of damages.

                   This payment should be considered an advance
             without prejudicing your client’s right to receive a higher
             amount in the future through continued negotiations. . . . This
             offer or your acceptance thereof, does not waive any
             defenses, we may have now or in the future, under the policy.

(Emphasis added). Ms. Pak’s counsel negotiated State Farm’s check.

             State Farm and Ms. Pak continued to disagree on the extent of her damages,

and the case went to trial in September 2013. The jury returned a verdict of $101,000.00,

exclusive of prejudgment interest, which included the following: $25,000.00 for medical

expenses; $30,000.00 for loss of earning capacity; $10,000.00 for loss of household

services to date; $6,000.00 for pain, suffering, mental anguish, and loss of enjoyment of

life to date; and $30,000.00 for pain, suffering, mental anguish, and loss of enjoyment of

life to be incurred in the future. The circuit court reduced the $101,000.00 verdict to

$70,700.00 because the jury found Ms. Pak to be 30% at fault in the car wreck.

             Ms. Pak submitted a proposed final order that did not credit State Farm for

its payment of $25,000.00 on its medical payments coverage or its $30,628.15 advance

payment on its uninsured motorists’ coverage. State Farm objected to the proposed order

on two grounds: (1) the judgment should be reduced by these payments and prejudgment

interest should not accrue on them; and (2) prejudgment interest should not accrue on the


                                            3

damages awarded for “loss of household services” because she did not expend money, or

incur any financial obligation, for those services.

              On May 14, 2014, the circuit court entered an order ruling on State Farm’s

objections. In its order, the circuit court found that Ms. Pak’s judgment should be

reduced by State Farm’s $25,000.00 payment on its medical payments coverage for Ms.

Pak’s medical bills, and thus, prejudgment interest should not accrue on that amount.3

However, the circuit court refused to credit State Farm for its $30,628.15 advance

payment or omit that amount from the calculation of prejudgment interest. As to this

advance payment, the circuit court concluded that: “this amount was gratuitously paid by

State Farm . . . this payment could very well be found to constitute a gift[.]”

              State Farm filed a motion to alter or amend the circuit court’s May 14,

2014, order. In its motion, State Farm contended the circuit court erred by refusing to

credit it for the $30,628.15 advance payment and incorrectly calculated prejudgment

interest. The circuit court denied State Farm’s motion, and on October 3, 2014, it entered

a judgment order which failed to credit State Farm for any of the earlier payments,

including the $25,000.00 payment under its medical payments coverage or the

$30,628.15 advance payment on its uninsured motorists’ coverage.



              3
               A “non-duplication” of benefits provision in an underinsured motorists’
policy permits an insurer to reduce the insured’s damages by amounts received under
medical payments coverage. State Farm Mut. Auto. Ins. Co. v. Schatken, 230 W.Va. 201,
737 S.E.2d 229 (2012). But see, Schatken, 230 W.Va. at 212, 737 S.E.2d at 240
(Ketchum, C.J., dissenting) (The non-duplication of benefits provision is contrary to the
plain language of West Virginia’s uninsured motorists’ statute).

                                              4

              State Farm then filed a second motion to alter or amend, this time as to the

circuit court’s October 3, 2014, judgment order. On December 4, 2014, the circuit court

entered the amended judgment order that is the basis for this appeal. In this order, the

circuit court credited State Farm for its $25,000.00 payment under Ms. Pak’s medical

payments coverage and ruled that prejudgment interest did not accrue on that amount.

However, the circuit court ruled again that State Farm’s $30,628.15 advance payment

was likely a “gift.” Therefore, the circuit court gave State Farm no credit for this advance

payment, and it was included in the calculation of prejudgment interest. In addition,

prejudgment interest was calculated on the $10,000.00 awarded for “loss of household

services” even though Ms. Pak made no out-of-pocket expenditures to have someone else

perform her housework. State Farm now appeals the circuit court’s December 4, 2014,

judgment order to this Court.



                                        II.

                                STANDARD OF REVIEW



              State Farm requests that we review the circuit court’s denial of its motion to

alter or amend judgment. We have held: “The standard of review applicable to an appeal

from a motion to alter or amend a judgment, made pursuant to W.VA. R. CIV. P. 59(e), is

the same standard that would apply to the underlying judgment upon which the motion is

based and from which the appeal to this Court is filed.” Syl. Pt. 1, Wickland v. Am.

Travellers Life Ins. Co., 204 W.Va. 430, 513 S.E.2d 657 (1998).



                                             5

             Accordingly, “We review the final order and the ultimate disposition under

an abuse of discretion standard, and we review the circuit court’s underlying factual

findings under a clearly erroneous standard. Questions of law are subject to a de novo

review.” Syl. Pt. 2, in part, Walker v. W.Va. Ethics Comm’n, 201 W.Va. 108, 492 S.E.2d
167 (1997). To the extent this appeal is based on the calculation of prejudgment interest,

it is subject to de novo review. State Farm Mut. Auto. Ins. Co. v. Rutherford, 229 W.Va.

73, 76, 726 S.E.2d 41, 44 (2011).

                                         III.

                                      ANALYSIS


             State Farm raises three issues for appeal.       First, State Farm made a

$30,628.15 advance payment under its uninsured motorists’ coverage to Ms. Pak, which

was accompanied by a letter stating: “This payment will also be credited against any final

determination of damages.” State Farm argues that the circuit court’s failure to credit it

for this advance payment requires it to pay Ms. Pak twice for the same damages and thus

violates public policy. Second, State Farm argues the circuit court was required to deduct

the $30,628.15 advance payment before calculating prejudgment interest on Ms. Pak’s

judgment. Finally, State Farm asserts prejudgment interest does not accrue on the award

for “loss of household services” because she did not expend funds or incur any financial

obligation for household services.


               A. State Farm’s $30,628.15 Advance Payment to Ms. Pak

             State Farm made a $30,628.15 advance payment to Ms. Pak before trial,

which according to the accompanying letter, would “be credited against any final

                                            6

determination of damages.” Ms. Pak accepted this money, but now she opposes a credit

for State Farm’s advance payment. In essence, she wants to collect $30,628.15 from

State Farm twice for the same damages.

              State Farm argues that the circuit court allowed for a windfall for Ms. Pak

by refusing credit for its advance payment. It contends that this double recovery by Ms.

Pak directly contradicts West Virginia public policy. We agree.

              West Virginia law evinces a “strong public policy against the plaintiff

recovering more than one complete satisfaction.” Bd. of Educ. of McDowell Cnty v.

Zando, Martin & Milstead, 182 W.Va. 597, 606, 390 S.E.2d 796, 805 (1990). “It is

generally recognized that there can be only one recovery of damages for one wrong or

injury. Double recovery of damages is not permitted; the law does not permit double

satisfaction for a single injury.” Syl. Pt. 7, in part, Harless v. First Nat’l Bank, 169

W.Va. 673, 289 S.E.2d 692 (1982). See also Zando, Martin & Milstead, 182 W.Va. at

605, 390 S.E.2d at 804 (“[T]he use of the verdict credit [for joint tortfeasors] ensures

against double recovery by the plaintiff.”).

              Likewise,    we   have    recognized   that   the   primary   goal   of   our

uninsured/underinsured motorists’ statute is “full compensation, without duplicating

benefits.” State Auto Mut. Ins. Co. v. Youler, 183 W.Va. 556, 568, 396 S.E.2d 737, 749

(1990) (referencing W.VA. CODE § 33-6-31(b)). Indeed, “The goal of providing full

indemnification to individuals injured by . . . inadequately insured motorists would be

well served by employing setoffs so [that] they apply to avoid the duplication of benefits,

rather than the reduction of liability for the insurer[.]” Id., 183 W.Va. at 570, 396 S.E.2d
7

at 751 (quotations and citations omitted). See also, Syl. Pt. 4, State Farm Mut. Auto Ins.

Co. v. Schatken, 230 W.Va. 201, 737 S.E.2d 229 (2012) (allowing reduction of damages

owed by insurer to its insured on underinsured motorists’ coverage by the amount the

insurer paid under the insured’s medical payments coverage).

             For similar reasons, jurisdictions that have considered this issue

overwhelmingly support a credit against any final judgment for advances paid by an

insurer.4 For example, the Supreme Court of Alabama recognized that “a common theme

runs through advance payment cases: Giving credit for advance payments prevents the

injured party from being reimbursed twice for the same injury.” Keating v. Contractors

Tire Serv., Inc., 428 So. 2d 624 (Ala. 1983). Of this common theme, the Supreme Court

of South Carolina observed: “Why should the respondent be allowed to collect $12,500

on a judgment that the jury has assessed at $7,000.00? The disjointedness of the question

perhaps suggests why it has not been necessary heretofore to litigate it.” Russell v. Ashe

Brick Co., 267 S.C. 640, 230 S.E.2d 814 (1976).

             Not only does a credit for advance payments protect an insurer from having

to pay twice for the same damages, but it also benefits insureds by encouraging expedited

             4
                See Douglas v. Adams Trucking Co., Inc., 345 Ark. 203, 46 S.W.3d 512
(2001); Howard v. Abernathy, 751 S.W.2d 432 (Tenn.Ct.App. 1988); Keating v.
Contractors Tire Serv., Inc., 428 So. 2d 624 (Ala. 1983); Ferris v. Anderson, 255 N.W.2d
135 (Iowa 1977); Russell v. Ashe Brick Co., 267 S.C. 640, 230 S.E.2d 814 (1976);
Edwards v. Passarelli Bros Auto. Serv. Inc., 8 Ohio St. 2d 6, 221 N.E.2d 708 (1966). To
date, there has been only one jurisdiction to deny a credit for an advanced payment. In
Matthews v. Watkins Motor Lines, Inc., 419 So. 2d 1321 (Miss. 1982), the Supreme Court
of Mississippi ruled for the insured plaintiff on a procedural technicality. Even in that
case, the court stated: “advance payments made to injured persons serve a very desirable
humanitarian purpose and should be encouraged[.]” Id. at 1323.

                                            8

payment without resort to trial. As the Supreme Court of Iowa has noted: “there are good

reasons to support the advance payment concept, not the least of which is the plain

economic need of a severely injured person and the delays of our court system.” Ferris v.

Anderson, 255 N.W.2d 135, 138 (Iowa 1977). Likewise, commentators have remarked

that advance payments:

                    [H]ave been designed to avoid criticisms which have
             been leveled at the liability insurance system on the ground
             that the injured party is normally in no financial position to
             await the outcome of a trial which might be long delayed and
             that therefore liability insurers are in a position to exert
             leverage in forcing a settlement more favorable than might
             otherwise be available because of the pressure of the injured
             party’s financial necessities.

W. E. Shipley, Effect of Advance Payment by Tortfeasor’s Liability Insurer to Injured

Claimant, 25 A.L.R. 3d 1091 (1966).

             We are compelled by this rationale to follow our sister jurisdictions in

recognizing a credit for advance payments. Therefore, we hold that when an insurer

makes an advance payment to a tort-claimant upon condition that the advance payment

will be credited against a future judgment or determination of damages, the damages

recovered by the claimant on a subsequent judgment shall be reduced by the amount of

the advance payment.5




             5
                 Conversely, “If the amount of the advance payment . . . exceeds the
subsequent judgment rendered, the judgment is deemed satisfied. This is in keeping with
the rule that a judgment holder is entitled to only one satisfaction of the claim.” 47 AM.
JUR. 2d Judgments § 822 (2015) (footnotes omitted).

                                            9

             The circuit court found that State Farm’s advance payment was a “gift,” or

a “gratuitous offer.” This conclusion “strikes us wrong with the ‘force of a five-week­

old, unrefrigerated dead fish.’” Brown v. Gobble, 196 W.Va. 559, 563, 474 S.E.2d 489,

493 (1996) (quoting United States v. Markling, 7 F.3d 1309, 1319 (7th Cir. 1993)).

             The letter accompanying the $30,628.15 advance payment clearly stated:

“This payment will also be credited against any final determination of damages.” This

statement is self-explanatory. It was abundantly clear that State Farm was paying an

advance against any future judgment from this case. Without question, Ms. Pak accepted

the payment under that condition.6 State Farm’s advance payment was not a “gift.”

Therefore, the circuit court clearly erred by failing to reduce the jury’s verdict by the

$30,628.15 advance payment when it calculated the final judgment.7


             6
              Ms. Pak is a Korean immigrant with limited English-speaking skills. If a
language barrier kept her from understanding State Farm’s letter, it would have been
incumbent on her lawyer to adequately explain its meaning.
             7
               Ms. Pak argues that State Farm may not prevail on the advance payment
issue because it was raised after the September 2013 trial. A motion to alter or amend
judgment “is not a vehicle for a party to . . . advance arguments that could and should
have been presented to the trial court prior to judgment.” Corp. of Harpers Ferry v.
Taylor, 227 W.Va. 501, 506, 711 S.E.2d 571, 576 (2011) (quoting FRANKLIN D.
CLECKLEY, ROBIN JEAN DAVIS & LOUIS J. PALMER, JR., LITIGATION
HANDBOOK ON WEST VIRGINIA RULES OF CIVIL PROCEDURE §59(e) at 1179
(3d ed. 2008)). Thus, a motion to alter or amend judgment is not appropriate for
asserting a new legal theory.

              However, State Farm first raised the advance payment issue in its
objections to Ms. Pak’s proposed final order, not in a motion to alter or amend judgment.
State Farm filed its objections in November 2013, well before the circuit court’s
judgment entered on October 3, 2014, or its amended judgment entered on December 4,
2014.

                                           10

        B. Credit for State Farm’s Advance Payment and Prejudgment Interest

             State Farm also argues that the circuit court’s failure to deduct its

$30,628.15 advance payment caused error in calculating prejudgment interest. It further

contends that prejudgment interest is properly calculated after deducting all credits,

payments, and set-offs. Because judgment against State Farm should have been for

$30,628.15 less, so should the amount on which it pays prejudgment interest.

             We have held: “payment of prejudgment interest shall be on the special

damages portions of judgments or decrees for the payment of money, not on verdicts.”

State Farm Mut. Auto. Ins. Co. v. Rutherford, 229 W.Va. 73, 78, 726 S.E.2d 41, 46

(2011) (emphasis added). Generally, a circuit court must deduct all proper credits,

payments, and set-offs before calculating prejudgment interest. Dan Ryan Builders, Inc.

v. Crystal Ridge Dev., Inc., No. 1:09 CV 161, 2013 WL 5352844 (N.D. W.Va. 2014)

(applying West Virginia law).      For example, in Rutherford, the plaintiff received

$130,000.00 in pre-trial settlements before gaining a $175,000.00 jury verdict. We found

that “the circuit court should have deducted $130,000.00 from $175,000.00 and then

calculated prejudgment interest on the special damages portion of the remaining amount

of $45,000.00.” Rutherford, 229 W.Va. at 79, 726 S.E.2d at 47.




              Finally, Ms. Pak filed her proposed final order after the September 2013
jury trial. Accordingly, State Farm had nothing to object to until that time. See
Passarelli, 8 Ohio St. 2d at 8-9, 221 N.E.2d at 710-711 (Defendant insurer could request
credit for advance payment after trial because it was not until then that right to receive
credit came into existence.).

                                           11

               After deducting all proper credits, payments, and set-offs, the circuit court

then determines “the special damages portion of the remaining amount.” See, e.g., Small

v. Jack B. Kelly, No. 1:10 CV 121, 2012 WL 4056745 (N.D. W.Va. 2012) (applying

West Virginia law).

               We agree with State Farm that the circuit court was required to deduct State

Farm’s $30,628.15 advance payment from Ms. Pak’s verdict and then calculate

prejudgment interest on the special damages portion of the remaining amount. The

circuit court erred in failing to do so.


                   C. Prejudgment Interest on “Loss of Household Services.”

               The circuit court also found that Ms. Pak was entitled to prejudgment

interest under West Virginia Code § 56-6-31 [2006] for “past loss of household

services.”8 We have held: “prejudgment interest under W.Va. Code, 56-6-31 [1981] is to



               8
                 State Farm does not appeal the trial court allowing an expert to testify as
to the value of the housework she was unable to perform due to the wreck. Ms. Pak did
not incur expense in obtaining help with her housework, and there is no evidence that
anyone gratuitously performed housework for her or that another person was damaged as
a result of the loss of her household services. See Kretzer v. Moses Pontiac Sales, Inc.,
157 W.Va. 600, 201 S.E.2d 275 (1973); Kenney v. Liston, 233 W.Va. 620, 760 S.E.2d
434 (2014). But see, Johnson v. Buckley, No. 11-0060, 2011 WL 8199962 (W.Va. 2011).

                In the author’s opinion, a plaintiff’s mere loss of the ability to do
housework is a customary activity, and is not subject to economic calculation. We have
held that “The loss of customary activities constitutes the loss of enjoyment of life.”
Flannery v. U.S., 171 W.Va. 27, 30, 297 S.E.2d 433, 436 (1982). “The loss of enjoyment
of life resulting from a permanent injury is part of the general measure of damages
flowing from the permanent injury and is not subject to an economic calculation.” Syl.
Pt. 4, Wilt v. Buracker, 191 W.Va. 39, 443 S.E.2d 196 (1993). See also Liston v. Univ. of
W. Va. Bd. of Trustees, 190 W.Va. 410, 415, 438 S.E.2d 590, 595 (1993) (Trial court
                                             12

be recovered only on special or liquidated damages[.]” Grove v. Myers, 181 W.Va. 342,

348, 382 S.E.2d 536, 542 (1989). “[G]eneral damages, such as pain and suffering, [are]

not subject to prejudgment interest.” Id., 181 W.Va. at 349, 382 S.E.2d at 543. Because

Ms. Pak’s loss of household services were not liquidated damages, the issue becomes

whether Ms. Pak’s loss of household services are “special damages” as defined by West

Virginia Code § 56-6-31.

             West Virginia Code § 56-6-31 defines special damages as “lost wages and

income, medical expenses, damages to tangible personal property and similar out-of­

pocket expenditures, as determined by the court.” The circuit court found that Ms. Pak’s

loss of household services constituted an “out-of-pocket expenditure” even though she

did not hire anyone to help her with household chores, expend any money for household

services, or incur an obligation to pay for assistance with housework. Rather, her chores

were neglected during this time. State Farm argues that, under the plain language of

West Virginia Code § 56-6-31, Ms. Pak’s loss of household services were not a “similar

out-of-pocket expenditure” because she did not pay, or incur an obligation to pay, for

household services.

             We have held that actual “[e]xpenditures for household services are

included within the phrase ‘similar out-of-pocket expenditures’ used in W.Va. Code, 56­

6-31 (1981), and prejudgment interest may be awarded under that section.” Syl. Pt. 8,

Wilt v. Buracker, 191 W.Va. 39, 443 S.E.2d 196 (1993). We further explained that these

erred when it admitted an expert’s economic calculations concerning plaintiff’s damages
for loss of enjoyment of life.).

                                           13
expenditures were “out-of-pocket funds the plaintiffs lost due to the negligence of the

defendant’s decedent[.]” Id., 191 W.Va. at 51-52, 443 S.E.2d 208-09 (emphasis added).

Thus, our holding in Wilt authorizes prejudgment interest for loss of household services

only where the claimant has incurred an obligation to pay some sort of compensation for

household services.

             Therefore, Ms. Pak is not entitled to prejudgment interest under West

Virginia Code § 56-6-31 for her loss of household services because she did not pay, or

incur an obligation to pay, for those services.    The circuit court erred by finding

otherwise.

                                       IV.

                                   CONCLUSION



             The circuit court erred when it failed to deduct State Farm’s $30,628.15

advance payment against the final judgment. The circuit court also erred by awarding

prejudgment interest on State Farm’s $30,628.15 advance payment and on Ms. Pak’s

award for loss of household services. Accordingly, we reverse the trial court’s December

4, 2014, judgment order and remand this case for proceedings consistent with this

opinion.



                                                               Reversed and Remanded.




                                          14